Title: From Thomas Jefferson to John Ponsonby Martin, 2 February 1823
From: Jefferson, Thomas
To: Martin, John Ponsonby


                        Sir
                        
                            Monto
                            Feb. 2. 23.
                        
                     of the transaction which is the subject of your lre of Jan. 25. or of any transaction whatever with either mr Saml Martin or Rob. Sq. Taylor there is not the smallest trace in my memory. this perhaps is not strange after a lapse of 50. years. a sight of the acct, it’s articles, it’s  nature & perhaps names mentd in it mt bring something to my recollection or enable me to turn to some paper respectg it. until that I can add nothing on the subject  to the assurance of my respect
                        
                    